DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 0 has been entered.
 
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US18/24343 filed 03/26/2018, which claims the benefit of the priority of us Provisional Application No. 62/476/616 filed 03/24/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-6, 8-9, 14, 16-21, 24-26, 82, and 135 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 14, 16-21, 24-26, 82, and 135  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.

The response filed 02/01/2022 has introduced NEW MATTER into the claims. The newly added/amended Claim(s) 1 recites “sequentially linked” The response did not specifically and adequately point out where support for newly added/amended Claim(s) 1 could be found in the originally filed disclosure. 
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original 
The amended claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly amended claim, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112. “Sequentially” is only found in the context of the mode of administration of the multimers and monomers. Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 17-21, 24-26, 82, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0220886 A1 (IDS-09/20/2019) (hereinafter “the ‘886 publication”) in view of WO2015/047062 A1 (hereinafter “the ‘062 publication) and US 2005/0261477 A1 (hereinafter “the ‘477 publication”).
‘886 teaches a construct which comprises a multiplicity of modulators of Notch signaling that are bound, linked or immobilized to a substrate (claim 1 and [0019]) and that the construct comprises at least 3 modulators of Notch signaling which are the same as or different from one another (claim 2). ‘886 teaches that the modulators of the Notch signaling pathway comprise a protein or polypeptide comprising a Notch ligand DSL domain and from 2 to 20 EGF-like domains (claim 23). ‘886 further teaches that the polypeptide consists of a Notch ligand DSL domain; and 1-5 Notch ligand EGF domains. ‘886 teaches that the construct is suitable for activation of a Notch receptor [0025]. ‘886 teaches that the molecule is a polypeptide and that it may a polynucleotide encoding the polypeptide [0198]. ‘886 teaches that the peptides are bound or linked but does not discloses whether the units are linked by peptide linkers of SEQ ID NOS: 132 or 133.
‘062 teaches heteromultimers which comprises monomer chains connected via suitable linker of defined length (p. 1 and line 11-12, p. 15 and line 8-13). ‘062 further teaches linker sequences such as GGGGS, GSGGGGSGG (p. 9 and line 1-2, p. 9 and line 27). In addition, the GS linkers are in the art and one of ordinary skill in the art would be able to experiment with different linkers to optimize activity. ‘062 further teaches that the sequence and structure of the linker is designed to provide ability of each monomer chain to interact with specific 
The ‘886 and ‘062 references do not disclose that the DSL domain comprises SEQ ID NO: 153 and do not disclose that the EGF domain comprises SEQ ID NOS: 154, 155 or 156.
The ‘477 publication teaches a Notch ligand protein or polypeptide comprising monomers consisting essentially of the following components: i) a Notch ligand DSL domain; and ii) 1 to 5 (preferably 1 to 4, preferably 1 to 3) EGF repeat domains. ‘477 publication further teaches that the notch modulating polypeptides may linked directly or indirectly suitably via a linker moiety [0411] and that the linker moiety may include a short sequence of e.g. from 1 to 4 amino acid residues [0411]. ‘477 further teaches a multimeric Notch ligand protein or polypeptide comprising monomers comprising: i) a Notch ligand DSL domain; and ii) 1 to 5 Notch ligand EGF repeat domains (claim 14, [0135]). ‘477 further discloses the instant SEQ ID NO: 153 (see [0528, 539 and 534]) (see SEQ ID NO: 30 of ‘477 below which encompasses the instant SEQ ID NO: 153 in bold.
MGSRCALALAVLSALLCQVWSSGVFELKLQEFVNKKGLLGNRNCCRGGAG PPPCACRTFFRVCLKHYQASVSPEPPCTYGSAVTPVLGVDSFSLPDGGGA DSAFSNPIRFPFGFTWPGTFSLIIEALHTDSPDDLATENPERLISRLATQ RHLTVGEEWSQDLHSSGRTDLKYSYRFVCDEHYYGEGCSVFCRPRDDAFG HFTCGERGEKVCNPGWKGPYCTEPICLPGCDEQHGFCDKPGECKCRVGWQ GRYCDECIRYPGCLHGTCQQPWQCNCQEGWGGLFCNQDLNY 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘886 and ‘062 and use the DSL and EGF sequences as disclosed by ‘477 because ‘477 discloses that the immune response can be modified in a subject by administering the Notch ligand protein or polypeptide.  One of ordinary skill in the art would have been motivated and would have had a reasonable expectation of success by modifying the teachings of ‘886 and ‘062 with ‘477 because ‘477 discloses that the constructs of the present invention provide for easier manufacturing and/or administration whilst still retaining effective biological activity [0207].
Regarding claim 2, ‘886 publication teaches a notch modulating peptide that comprises a DSL domain and 1-5 Notch ligand EGF domains and a coupling element ([0042, 0044, 0047, 0050, 0074 and 0052]) and from 2 to 20 EGF domains (claim 23). The ‘886 publication further teaches that the DSL and EGF domains are human DSL and EGF domains [, 0119, 0137, 0228 and 0246 ] and because humans are mammals this satisfies the limitation of mammalian regarding both the recited DSL and EGF domains.
Regarding claim 3 and 4, the ‘886 publication teaches the notch modulation peptide wherein it comprises no more than two EGF domains and further teaches the notch modulating peptide wherein it comprises three EGF domains [0056, 0062, 0080, 0086, 0822, 0828, 0834] and claims 34-37.

Regarding claim 6, the ‘886 publication teaches the notch modulating peptide wherein the DSL and EGF domains are derived from Delta 1, Delta 3 and Delta 4 domains (DLL1, DLL3 and DLL4) (Claim 41, 42 and paragraph [0129, 0134]).
  Regarding claim 8, the ‘886 publication teaches the notch modulating peptide wherein the DSL and EGF domains are derived from jagged 1 or jagged 2 [0215, 0216, 0231, 0232].
Regarding claim 9, ‘062 teaches linker sequences such as GGGGS, GSGGGGSGG (p. 9 and line 1-2, p. 9 and line 27).
Regarding claims 17-21, ‘477 teaches multimeric Notch ligand protein or polypeptide that comprising DSL and EGF domains. The examiner is interpreting multimeric to mean a protein or polypeptide that has multiple polypeptide chains. It would therefore be obvious to a one of ordinary skill in the art to experiment with different numbers of peptide chains to determine the ones with the desired biological activity making claims 17-21 obvious.
Regarding claim 24, the ‘886 publication teaches the notch modulating peptide wherein the peptide activates notch signaling [0104, 0016].
Regarding claim 25, the ‘886 publication teaches the notch modulating peptide wherein the peptide inhibits notch signaling [0191, 0200, and 0208].
Regarding claim 26, the ‘886 publication teaches the administration of the notch modulating peptide wherein the peptide is used for the treatment of disease such as colon cancer (claim 26 and paragraph [0011, 0423].

 Regarding claim 135, the ‘477 publication teaches the notch modulating peptide where the mammalian DSL comprises SEQ ID NO: 153 and the mammalian EGF domains comprise SEQ ID NO: 154 [0528, 0539 and 0534]. The bold and underlined section of the sequence on paragraph [0528, 0539 and 0534] is the DSL and EGF domains identical to the instant application SEQ ID NO: 153 and 154.

Claim Rejections - 35 USC § 103
Claims 1-6, 8-9, 14, 16-21, 24-26, 82, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0220886 A1 (IDS-09/20/2019) (hereinafter “the ‘886 publication”) in view of WO2015/047062 A1 (hereinafter “the ‘062 publication), US 2005/0261477 (hereinafter “the ‘477 publication”) Klose et al in (Cardiovascular Research (2015) 107, 153–163) and US 2003/0096432 A1 (hereinafter “the ‘432 publication”) .
The teachings of the ‘886, ‘477, and ‘062 publications are set forth above and incorporated herein by reference.  These references do not teach wherein the monomeric units further comprise an MNNL domain or wherein the peptide linker comprises the Bir A tag sequence.  These deficiencies are cured by the teachings of Klose and the ‘432 publication, respectively.
Klose teaches notch ligands and receptor peptides that have emerged as a potential target for tumor therapy (Page 154, column 2, line 1-2). Klose further teaches that the MNNL 
The ‘432 publication teaches a method of modifying proteins by engineering them to contain a specific biotinylation sequence which is recognized by the bacterial enzyme, Bir A [0054]. The ‘432 publication further teaches that the protein tag constituting a recognition sequence for the bacterial modifying enzyme Bir A, which catalyzes the biotinylation of a lysine residue and that the specificity is high enough to ensure that the vast majority of protein will be biotinylated only on the specific position on the tag [0087].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘886 and ‘062 with the teachings of ‘432 and include the Bir A tag sequence as taught by the ‘432 publication, since the ‘432 publication teaches that the Bir A tag sequence catalyzes the biotinylation of a lysine at a specific position of the tag. In addition, it would have been obvious to include the MNNL domain in the monomeric units as taught by Klose, since Klose teaches that the domains are essential for signaling activity of the notch modulating peptides. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the teachings of ‘886 and ‘062 and include the MNNL domain of Klose and the Bir A tag sequence as taught by ‘432 because Klose teaches that the peptides comprising the MNNL domain bind stronger to inhibitory Notch ligands and thereby promotes Notch signaling in endothelial cells.

Response to Arguments
Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. 
Applicant argues that '886 publication does not contemplate or describe any embodiments with Notch ligands or fragments expressed as a single discrete, genetically-encoded multimer where at least four monomeric units are covalently linked by peptide linkers in a single genetically-encoded peptide. In addition, the disclosure in US2005/0220886 only describes Notch proteins or fragments with chemical domains suitable for chemical coupling to membranes or particles. In contrast, the inventors determined that the genetically-encoded dimers and trimers did not activate, but that tetramers could activate. Applicant further argues that '886 Publication illustrates the particle-conjugated Notch ligand fragments linked in a parallel fashion, with the C-termini linked to the support and N-termini free, which is the orientation presumed for Notch ligands presented on cells (Figure 6) and that Applicant has amended the claims to provide that the Notch-modulating peptide comprises "at least four monomeric units sequentially linked by peptide linkers in a single genetically encoded peptide". Thus, in contrast to the presumed parallel orientation of Notch ligands presented on cells, the genetically fused monomers in the present invention are head-to- tail or sequential, rather than parallel. Applicant argues that the '062 Publication discloses the difficulties and the unpredictable nature associated with fused multimeric proteins and that '062 Publication does not disclose or discuss Notch multimers, or DSL or EGF domains and that the dimers in the '062 Publication are heterodimers of different therapeutic proteins. Applicant argues that the instant specification discloses the unexpected results obtained with different sizes of peptide linkers that sequentially link the monomeric submits of the resulting multimer peptide, where shorter linkers were found to give rise to stronger activation. (See Specification, page 14, lines 24-28, Example 7, and Figure 19). It is believed that Notch ligand molecules are presented on cells in a parallel fashion, with the N-termini furthest from the cell membrane, and so it was not obvious that sequential multimers in a genetic fusion would be capable of activation. Moreover, a person familiar with Notch activation would most likely surmise that longer linkers might allow monomers to interact most like the parallel molecules presented on cells. Consequently, the activation with shorter linkers was unexpected and non-obvious. Finally, this is fundamentally different from the linkages to GCSF in the '062 Publication, where no length dependence was observed or anticipated. Applicant argues that ‘477 does not mention of a single polypeptide with multiple monomers and no mention of genetically encoded linkers. In addition, the only short linkers (1 to 4 amino acids) that the '477 Publication discloses are those that include cysteines through which the monomer proteins may be linked by disulfide bridges. This is in contrast to the genetically encoded peptide linkers disclosed in the current application. Applicant further argues that Klose is directed to soluble notch ligands and teaches the MNNL domain. However, as shown in Figure 2 of Klose, these peptides show inhibition of Notch signaling, and thus teach away from the activation seen with the multimeric constructs in the currently claimed invention. Applicant argues that '432 publication is directed to screening compounds with the ability to interfere with low-affinity receptor ligand contacts. Further, the '432 publication discloses BirA and biotinylation of a lysine residue and that the '432 publication fails to teach any Notch ligands, better yet a multimeric Notch-modulating peptide comprising at least four monomeric units sequentially linked by peptide linkers in a single genetically encoded peptide.

The arguments presented above have been fully considered but are unpersuasive because ‘886 teaches a construct which comprises a multiplicity of modulators of Notch signaling that are bound, linked or immobilized to a substrate (claim 1 and [0019]) and that the construct comprises at least 3 modulators of Notch signaling which are the same as or different from one another (claim 2). 886 teaches that the modulators of the Notch signaling pathway comprise a protein or polypeptide comprising a Notch ligand DSL domain and from 2 to 20 EGF-like domains (claim 23). ‘886 further teaches that the polypeptide consists of a Notch ligand DSL domain; and 1-5 Notch ligand EGF domains. ‘886 teaches that the construct is suitable for activation of a Notch receptor [0025]. ‘886 teaches that the molecule is a polypeptide and that it may a polynucleotide encoding the polypeptide [0198]. The disclosures therefore read on the product of the instant application because it discloses a notch modulating peptide that is linked, is genetically encoded and comprises a mammalian DSL domain and two or three mammalian EGF domains. With regards to the recitation of sequentially linked, Examiner notes that this limitation is a product by process limitation. The product is already suggested by ‘886. In addition, ‘886 does not disclose that the peptide is arranged in a parallel fashion. The only difference between the disclosures of ‘886 and the instant application is that ‘866 does not explicitly disclose the instant linkers for linking the modulators but ‘062 discloses the instant linkers. In addition, the Examiner only used the ‘062 publication to disclose the commonly known GS linkers which are identical to the instant SEQ ID NO: 132 and 133. In addition, ‘886 
With regards to Applicant assertion that Klose teaches that the peptides show inhibition of notch signaling and therefore teaches away, the Examiner notes that Klose was used to teach the limitation of the MNNL domain. Furthermore, the instant claims are drawn to a notch modulating peptide, not a notch activating peptide. Further, claim 25 recites “wherein the peptide inhibits notch signaling”. Therefore, the teachings of Klose are relevant and do not teach away. The teachings of ‘423 were used to teach the limitation of Bir A tag sequence. The obviousness rejection is based on the combined teachings of ‘886, ‘062, ‘477, Klose and ‘423. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The arguments above are therefore unpersuasive.

Conclusion
Claims 1-6, 8-9, 14, 16-21, 24-26, 82, and 135 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615